OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs. We agree with the Appellate Division majority that plaintiff failed to raise an issue of fact as to whether the injuries alleged resulted from a dangerous condition of which defendant had actual or constructive notice (see Basso v Miller, 40 NY2d 233, 240-241 [1976]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.